Citation Nr: 9927951	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-18 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the left knee 
as a result of surgical treatment by the Department of 
Veterans Affairs in April 1990.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.


FINDING OF FACT

The veteran does not suffer from additional left knee 
disability as a result of VA surgery in April 1990.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability of 
the left knee as a result of VA surgical treatment in April 
1990 is not well grounded.  38 U.S.C.A. §§ 1151, 5107 (West 
1991); 38 C.F.R. § 3.358 (1998).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Title 38, United States Code, § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  After reviewing the 
claims file which shows a VA surgical procedure for left knee 
replacement in April 1990 and a subsequent private surgical 
"revision" of the left knee replacement in July 1997 which 
was caused by a "failure" of the 1990 left knee 
replacement, the Board believes the veteran's claim is 
plausible and thus well-grounded.  38 U.S.C.A. § 5107(a).  
Further, in view of the development of the evidence, 
including the receipt of an expert medical opinion, the Board 
finds that the duty to assist the veteran has been met.  38 
U.S.C.A. § 5107(a).

In determining whether additional disability resulted from a 
disease or an injury or an aggravation of an existing disease 
or injury suffered as a result of VA hospitalization or 
medical or surgical treatment, the following considerations 
will govern:  It will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith; and the mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(1)(2).  

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability, but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event, which 
was not reasonably foreseeable.  However, those amendments 
apply only to claims for compensation under 38 U.S.C.A. 
§ 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  Therefore, as 
the veteran filed his claim prior to October 1, 1997, the 
only issue before the Board is whether he suffered additional 
disability of the left knee as a result of VA surgical 
treatment in April 1990. 

The record discloses that, in April 1990, at a VA medical 
center (VAMC), the veteran was admitted with severe 
osteoarthritis of the left knee.  He underwent a left total 
knee replacement, without intraoperative or postoperative 
complications.  A small area of peri-incisional erythema had 
nearly completely resolved by the time of his discharge from 
the VAMC.

In December 1991, at a VA orthopedic clinic, the veteran 
complained of left knee pain and instability on ambulation.  
On examination, range of motion of the left knee was 
0 degrees to 100 degrees, with pain.  There was no effusion; 
there was slight medial collateral laxity.  

Thereafter, the veteran continued to complain of left knee 
symptomatology.  VA X-rays in 1992, 1993, and 1994 showed 
effusion of the left knee joint.  VA X-rays in November 1996 
showed marked joint effusion and vascular calcification, and 
were suggestive of early loosening of a metallic prosthesis 
at the medial aspect of the proximal tibia.  

X-rays at a private hospital in June 1997 showed marked 
apparent bone resorption and fragmentation of bone around the 
femoral and tibial portions of the prosthesis; there were 
marked associated soft tissue swelling and joint effusion.  
In July 1997, at the private hospital, the veteran underwent 
a revision left total knee arthroplasty.  

VA X-rays of the left knee in November 1997 showed:  Marked 
soft tissue swelling, with a large amount of suprapatellar 
bursa effusion; separation and widening of the joint space; 
multiple soft tissue calcifications within the joint and 
surrounding the joint; and markedly widened space between the 
articulating metal surfaces of the prosthesis. 

In June 1999, an orthopedic specialist of the Veterans Health 
Administration (VHA) reviewed the veteran's medical records 
at the Board's request.  The VHA orthopedic specialist 
reported that: in April 1990, prior to the initial total left 
knee replacement, the veteran had a massive amount of bone 
loss and incompetent ligaments; and, after seven years of 
service, the total left knee replacement performed in April 
1990 failed.

The VHA orthopedist stated that VA surgical treatment in 
April 1990 had been appropriate; although the treatment at 
that time was not suboptimal, the outcome, unfortunately, was 
suboptimal; even after the revision arthroplasty in 1997, a 
suboptimal outcome continued.

The veteran has stated that he has had problems with his left 
knee since the VA surgery in April 1990.  He has alleged 
that, if the left knee surgery had been done properly in 
April 1990, he would not have "excruciating pain" and an 
inability to bear weight on the left knee.  (The veteran has 
a history of a successful right total knee replacement).  

The question of whether the veteran had an injury or an 
aggravation of an injury resulting in additional disability 
by reason of VA surgery on the left knee in April 1990 is a 
medical question involving diagnostic skills and must be made 
by medical experts.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  The veteran as a layperson is not competent to 
render medical opinions.  Looking to the record, no physician 
has found that VA left knee surgery in April 1990 involved an 
injury or an aggravation of an injury resulting in additional 
disability, and there is no competent evidence that the VA 
surgery caused the current condition of the veteran's left 
knee.  

The June 1999 VHA opinion acknowledges the fact that the 1990 
surgical attempt failed.  The Board acknowledges the 
veteran's assertions that his left knee continued to cause 
problems since 1990.  However, the fact that the 1990 knee 
replacement failed to bring about the desired result does not 
per se establish that the procedure resulted in additional 
disability.  At any rate, a determination as to whether 
additional disability resulted is medical in nature, and the 
veteran, while he is undoubtedly sincere in his belief, has 
not been shown to be competent to render medical opinions.  
The Board believes that the only reasonable reading of the 
June 1999 expert opinion is that the 1990 surgery simply 
failed to bring about the desired improvement in the left 
knee disability, not that it resulted in additional 
disability.  To the extent that the 1999 medical opinion 
appears to relate increased left knee symptoms to the July 
1997 private surgical procedure, the Board finds that the 
1990 VA surgery cannot be reasonably viewed as a proximate 
cause of any such increased symptomatology.  

In sum, the Board finds that the preponderance of the 
evidence is against entitlement to compensation under 38 
U.S.C.A. § 1151 for additional left knee disability resulting 
from VA surgical treatment.  It follows that there is not 
such a state of equipoise of the positive evidence with the 
negative evidence to otherwise permit favorable resolution of 
the veteran's appeal.  38 U.S.C.A. § 5107(b). 


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

